Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim objections are overcome by applicant’s amendments to the claims.
Claim interpretation under 35 U.S.C. 112(f) have been withdrawn based on applicant’s amendments modifying the limitations of concern with structure (i.e., processor) in the claims. Accordingly, rejections under 35 U.S.C. 112 have been withdrawn.
Claim rejections under 35 U.S.C. 101 based on signals per se for claims 8-13 have been withdrawn based on applicant’s specification in para. 0041 providing explicit definition for the term “computer readable storage medium” as “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. 
Closest prior art to the claimed invention includes Dettori et al (US 20150222501 A1), Sapuram et al (US 20140280966 A1), Purcell et al (US 20130218618 A1), Messier et al (US 20110041136 A1), Bahrami et al (US 20100262451 A1), Brook et al (US 20070150329 A1), Hertling et al (US 20040111430 A1), and Costa et al (F. Costa, D. de Oliveira, K. Ocaña, E. Ogasawara, J. Dias and M. Mattoso, "Handling Failures in Parallel Scientific Workflows Using Clouds," 2012 SC Companion: High Performance Computing, Networking Storage and Analysis, 2012, pp. 129-139, doi: 10.1109/SC.Companion.2012.28.). None of the prior art alone or in combination teach(es) the claimed invention, wherein the novelty is not in a single limitation but rather in the combination of all the limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624